DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-6, 11-13, 15-17 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Han (2015/0177884) is introduced to show a similar layout to that of Fig. 4 of the instant application where the fingerprint TX lines extend across the entire panel and thus overlapping the touch RX lines.
Claim Rejections - 35 USC § 112
Claims 1, 2, 4-6, 11-13, 15-17 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The new amendments claim that the touch area and the fingerprint area are not overlapped with each other and cites Fig. 4 as support for this. The Examiner contends that Fig. 4 does not teach that the touch and fingerprint areas do not overlap with one another, as all of the RX2 lines which define the touch area extend through the fingerprint area. Further the TX1 lines which define the fingerprint area extend through the touch area and fingerprint area. Thus it can be shown that the RX2 lines that define the touch area extend throughout the entire surface and the TX1 lines extend through both areas. Thus it is the examiners position that the touch area and fingerprint areas do overlap as shown in Fig. 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 11-13, 16, 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (2016/0364593) (herein “Lee”) in view of HAN (2015/0177884).
	In regard to claim 1 ,Lee teaches an apparatus integrated with fingerprint recognition and touch detection (See; Abstract), comprising: a touchpad having a touch area for recognizing a touch event (See; Fig. 3 and p[0021] for a touch control region) and a fingerprint area for recognizing a fingerprint and the touch event (See; Fig. 3and p[0022] for fingerprint identification region 40), wherein the fingerprint area includes first receive (RX) lines crossing first transmit (TX) lines (See; Figs. 3, 4 and p[0023] for first secondary electrodes 50 and second secondary electrodes 60 crossing one another in the fingerprint identification region 40), wherein the touch area includes second RX lines crossing the first TX lines and second TX lines (See; Fig. 3 and p[0021] for first primary electrodes 20a, 20b and second primary electrodes 30a, 30b where the second primary electrodes cross both the first primary electrodes and the first secondary electrodes 50 such as in Figs. 5 and 6 when the fingerprint area is expanded); and a controller integrated circuit (IC), wherein each of the first RX lines extends from the controller IC across the fingerprint area and terminates at a first edge of the fingerprint area (See; Figs. 3 and 4 where second secondary electrodes 60 extend from Fingerprint identification control circuit 74 across fingerprint identification region 40 and terminate at a first edge of said area); wherein the fingerprint area further includes a portion of the second RX lines crossing the first TX lines (See; Fig. 4 and p[0029] where second primary electrodes 30b cross into the fingerprint area and cross first secondary electrodes 50. The line width of the second primary electrodes 30b is decreased when passing through the fingerprint identification region 40); wherein each of the second RX lines included in the fingerprint area is arranged between adjacent ones of the first RX lines (See; Fig. 4 where second primary electrodes 30b are arranged between adjacent second secondary electrodes 60); wherein the first RX lines are not included in the touch area (See; Fig. 4 where second secondary electrodes 60 do not enter the touch area); wherein a distance between adjacent ones of the first TX lines is smaller than a distance between adjacent ones of the second TX lines (See; Figs. 3 and 4 where adjacent first secondary electrodes 50 have a smaller distance between adjacent ones compared to adjacent fist primary electrodes 20a, 20b); wherein in the fingerprint area, a plurality of the first RX lines are present between each adjacent pair of the second RX lines included in the fingerprint area (See; Fig. 4 where there are three second secondary electrodes 60 between each adjacent pair of second primary electrodes 30b in the fingerprint identification region 40). Lee fails to explicitly teach wherein the touch area and the fingerprint area are not overlapped with each other.	However HAN teaches wherein the touch area includes second RX lines crossing the first TX lines and the second TX lines (See; Fig. 5B where RX lines 555 cross both TX lines 551 and 531) and wherein the touch area and the fingerprint area are not overlapped with each other (See; Fig. 5B where fingerprint area 500 is its own area not overlapping the touch area). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lee’s fingerprint TX lines to extend all the way through the entire panel such as in HAN as a mere circuit board design choice there being no criticality and no unexpected results from having these the particular RX and TX line positions. 

	In regards to claims 2 and 13, Lee teaches wherein a distance between adjacent ones of the first RX lines is smaller than a distance between adjacent ones of the second RX lines (See; Fig. 4).

	In regards to claims 5, 16 and 24, Lee teaches wherein when the apparatus is operated in a fingerprint sensing mode, the controller IC supplies a driving signal to the first TX lines, such that the fingerprint is recognized according to changes in capacitance sensed through the first RX lines (See; p[0003] and p[0027] for a capacitive panel where the first secondary electrodes 50 and the second secondary electrodes 60 recognize a fingerprint in a fingerprint identification mode).

	In regards to claims 6 and 17, Lee teaches wherein when the apparatus is operated in a fingerprint sensing mode, the controller IC supplies a driving signal to the first TX lines, such that the fingerprint is recognized according to changes in capacitance sensed through the second RX lines included in the fingerprint area and the first RX lines (See; p[0027] wherein the fingerprint identification mode may use the first secondary electrodes 50, second secondary electrodes 60, first primary electrodes 20b and second primary electrodes 30b to identify a fingerprint).

	In regard to claim 11, Lee teaches an apparatus integrated with fingerprint recognition and touch detection (See; Abstract), comprising: a touchpad having a touch area for recognizing a touch event (See; Fig. 3 and p[0021] for a touch control region) and a fingerprint area for recognizing a fingerprint and the touch event (See; Fig. 3and p[0022] for fingerprint identification region 40), wherein the fingerprint area includes first receive (RX) lines crossing first transmit (TX) lines (See; Figs. 3, 4 and p[0023] for first secondary electrodes 50 and second secondary electrodes 60 crossing one another in the fingerprint identification region 40), wherein the touch area includes second RX lines crossing the first TX lines and second TX lines (See; Fig. 3 and p[0021] for first primary electrodes 20a, 20b and second primary electrodes 30a, 30b where the second primary electrodes cross both the first primary electrodes and the first secondary electrodes 50 such as in Figs. 5 and 6 when the fingerprint area is expanded); and a controller integrated circuit (IC), wherein each of the first RX lines extends from the controller IC across the fingerprint area and terminates at a first edge of the fingerprint area (See; Figs. 3 and 4 where second secondary electrodes 60 extend from Fingerprint identification control circuit 74 across fingerprint identification region 40 and terminate at a first edge of said area), wherein each of the first TX lines extends from the controller IC across the fingerprint area and terminates at a second edge of the fingerprint area (See; Figs. 3, 4 and p[0031] where first secondary electrodes 50 extend from fingerprint identification control circuit 74 across the fingerprint identification region 40 and terminates at a second edge of said area); wherein the fingerprint area further includes a portion of the second RX lines crossing the first TX lines (See; Fig. 4 and p[0029] where second primary electrodes 30b cross into the fingerprint area and cross first secondary electrodes 50. The line width of the second primary electrodes 30b is decreased when passing through the fingerprint identification region 40); wherein each of the second RX lines included in the fingerprint area is arranged between adjacent ones of the first RX lines (See; Fig. 4 where second primary electrodes 30b are arranged between adjacent second secondary electrodes 60); wherein the first RX lines are not included in the touch area (See; Fig. 4 where second secondary electrodes 60 do not enter the touch area); wherein a distance between adjacent ones of the first TX lines is smaller than a distance between adjacent ones of the second TX lines (See; Figs. 3 and 4 where adjacent first secondary electrodes 50 have a smaller distance between adjacent ones compared to adjacent fist primary electrodes 20a, 20b); wherein in the fingerprint area, a plurality of the first RX lines are present between each adjacent pair of the second RX lines included in the fingerprint area (See; Fig. 4 where there are three second secondary electrodes 60 between each adjacent pair of second primary electrodes 30b in the fingerprint identification region 40). Lee fails to explicitly teach wherein the touch area and the fingerprint area are not overlapped with each other.	However HAN teaches wherein the touch area includes second RX lines crossing the first TX lines and the second TX lines (See; Fig. 5B where RX lines 555 cross both TX lines 551 and 531) and wherein the touch area and the fingerprint area are not overlapped with each other (See; Fig. 5B where fingerprint area 500 is its own area not overlapping the touch area). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lee’s fingerprint TX lines to extend all the way through the entire panel such as in HAN as a mere circuit board design choice there being no criticality and no unexpected results from having these the particular RX and TX line positions.

	In regards to claim 12, Lee teaches wherein the fingerprint area is located at a corner of the touch pad (See; Fig. 5 where the fingerprint area 40 may be located at the bottom corners of the touch pad).

	In regard to claim 21 ,Lee teaches an apparatus integrated with fingerprint recognition and touch detection (See; Abstract), comprising: a touchpad having a touch area for recognizing a touch event (See; Fig. 3 and p[0021] for a touch control region) and a fingerprint area for recognizing a fingerprint and the touch event (See; Fig. 3and p[0022] for fingerprint identification region 40), wherein the fingerprint area includes first receive (RX) lines crossing first transmit (TX) lines (See; Figs. 3, 4 and p[0023] for first secondary electrodes 50 and second secondary electrodes 60 crossing one another in the fingerprint identification region 40), wherein the touch area includes second RX lines crossing the first TX lines and second TX lines (See; Fig. 3 and p[0021] for first primary electrodes 20a, 20b and second primary electrodes 30a, 30b where the second primary electrodes cross both the first primary electrodes and the first secondary electrodes 50 such as in Figs. 5 and 6 when the fingerprint area is expanded); and a controller integrated circuit (IC), wherein each of the first RX lines extends from the controller IC across the fingerprint area and terminates at a first edge of the fingerprint area (See; Figs. 3 and 4 where second secondary electrodes 60 extend from Fingerprint identification control circuit 74 across fingerprint identification region 40 and terminate at a first edge of said area); wherein the fingerprint area is located at a center of the touch pad (See; Fig. 6 where the fingerprint area is located in the center of the touch pad); wherein the touch area further includes the first RX lines crossing a portion of the second TX lines (See; Figs. 4 and 6); wherein a distance between adjacent ones of the first TX lines is smaller than a distance between adjacent ones of the second TX lines (See; Figs. 3 and 4 where adjacent first secondary electrodes 50 have a smaller distance between adjacent ones compared to adjacent fist primary electrodes 20a, 20b); wherein in the fingerprint area, a plurality of the first RX lines are present between each adjacent pair of the second RX lines included in the fingerprint area (See; Fig. 4 where there are three second secondary electrodes 60 between each adjacent pair of second primary electrodes 30b in the fingerprint identification region 40). Lee fails to explicitly teach wherein the touch area and the fingerprint area are not overlapped with each other.	However HAN teaches wherein the touch area includes second RX lines crossing the first TX lines and the second TX lines (See; Fig. 5B where RX lines 555 cross both TX lines 551 and 531) and wherein the touch area and the fingerprint area are not overlapped with each other (See; Fig. 5B where fingerprint area 500 is its own area not overlapping the touch area). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lee’s fingerprint TX lines to extend all the way through the entire panel such as in HAN as a mere circuit board design choice there being no criticality and no unexpected results from having these the particular RX and TX line positions.

Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (2016/0364593) (herein “Lee”) in view of HAN (2015/0177884) and further in view of Song et al (2017/0336909) (herein “Song”).	In regard to claims 4 and 15, Lee teaches wherein when the apparatus is operated in a touch sensing mode, the controller IC supplies a driving signal to the second TX lines such that the touch event is recognized according to changes in capacitance sensed through the second RX lines (See; p[0026]). Lee fails to explicitly teach wherein when the apparatus is operated in a touch sensing mode, the controller 1C supplies a driving signal to the second TX lines and a portion of the first TX lines, such that the touch event is recognized according to changes in capacitance sensed through the second RX lines; wherein a distance between adjacent ones of the first TX lines which belong to the portion of the first TX lines is the same as a distance between adjacent ones of the second TX lines.	However, Song teaches wherein when the apparatus is operated in a touch sensing mode, the controller 1C supplies a driving signal to the second TX lines and a portion of the first TX lines, such that the touch event is recognized according to changes in capacitance sensed through the second RX lines (See; Fig. 13, p[0057]-p[0059] where in a touch sensing mode (TMODE) sensors are grouped together. When the sensors are grouped together only some are driven while others are not driven by being floated or grounded); wherein a distance between adjacent ones of the first TX lines which belong to the portion of the first TX lines is the same as a distance between adjacent ones of the second TX lines (Where the tx lines in the FTAR region will be in a low density grouping having the same configuration (distances between) as the low density grouping in the TAR regions while in the touch sensing mode). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lee to use both the first and second tx lines for the touch mode to allow better touch sensitivity by having a higher touch report rate.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627